            Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

Flexiworld Technologies, Inc.,

                        Plaintiff,              Case No.
v.
                                                Patent Case
Amazon.com, Inc.,
Amazon.com Services, Inc., and                  Jury Trial Demanded
Amazon Web Services, Inc.,

                        Defendants.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Flexiworld Technologies, Inc., files this Original Complaint for patent

infringement against Amazon.com, Inc., Amazon.com LLC, Amazon.com Services, Inc., and

Amazon Web Services, Inc., alleging as follows:

                                     NATURE OF THE SUIT

       1.      This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                         THE PARTIES

       2.      Plaintiff Flexiworld Technologies, Inc. (“Plaintiff” or “Flexiworld”) is a

Washington corporation with its principal place of business at 2716 SE 169th Ave Q147,

Vancouver, WA.

       3.      Defendant Amazon.com, Inc. (“AI”) is a Delaware corporation with a principal

place of business located at 410 Terry Avenue North, Seattle, Washington 98109.

       4.      Defendant Amazon.com Services, Inc. (“ASI”) is a Delaware corporation with a

principal place of business located at 410 Terry Avenue North, Seattle, Washington 98109. ASI

is registered to do business in Texas and can be served via its registered agent, Corporation



ORIGINAL COMPLAINT                                                                     Page 1 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 2 of 22




Service Company dba CSC – Lawyers Incorporating Service Company at 211 East 7th Street,

Suite 620, Austin, Texas 78701-3218.

       5.      Defendant Amazon Web Services, Inc. (“AWSI”) is a Delaware corporation

with a principal place of business located at 410 Terry Avenue North, Seattle, Washington

98109. AWSI is registered to do business in Texas and can be served via its registered agent,

Corporation Service Company dba CSC – Lawyers Incorporating Service Company at 211 East

7th Street, Suite 620, Austin, Texas 78701-3218.

       6.      Defendants AI, ALLC, ASI, and AWSI are each individually liable and are jointly

and severally liable for infringement of the Patents-in-Suit. Under theories of alter ego, single

business enterprise liability, and agency, the conduct of each can be attributed to and considered

the conduct of the others for purposes of infringement of the Patents-in-Suit. AI, ALLC, ASI,

and AWS have in the past and continue to hold themselves out as a single entity – “Amazon” –

acting in concert, with knowledge of each other’s actions and control over each other.

       7.      Defendants AI, ALLC, ASI, and AWSI are hereinafter collectively referred to as

“Defendants” or “Amazon.”

                                JURISDICTION AND VENUE

       8.      This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

       9.      Amazon is subject to personal jurisdiction in this Court. In particular, this Court

has personal jurisdiction over Amazon because Amazon has engaged in continuous, systematic,

and substantial activities within this State, including substantial marketing and sales of products

within this State and this District. Furthermore, upon information and belief, this Court has


ORIGINAL COMPLAINT                                                                       Page 2 of 22
              Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 3 of 22




personal jurisdiction over Amazon because Amazon has committed acts giving rise to

Flexiworld’s claims for patent infringement within and directed to this District.

        10.     Upon information and belief, Amazon has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

the language of 28 U.S.C. § 1400(b). Thus, venue is proper in this District under 28 U.S.C.

§ 1400(b).

        11.     Amazon maintains a permanent physical presence within the Western District of

Texas, conducting business from at least its locations at 11501 and 11601 Alterra Parkway,

Austin, Texas 78758.

        12.     Upon information and belief, Amazon has conducted and does conduct substantial

business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

infringements alleged herein; (ii) purposefully and voluntarily placing one or more infringing

products into the stream of commerce with the expectation that they will be purchased by

consumers in this forum; or (iii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided

to individuals in Texas and in this judicial district.

        13.     Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §1391 and

28 U.S.C. § 1400(b).

                        FLEXIWORLD AND THE PATENTS-IN-SUIT

        14.     Flexiworld is a pioneer and leading innovator in the field of pervasive wireless

technologies.




ORIGINAL COMPLAINT                                                                       Page 3 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 4 of 22




       15.     Flexiworld was founded by American scientist and inventor William Ho Chang

and is an innovator engaged in research and development of technologies for wireless

applications and embedded solutions in short-range wireless (e.g., Bluetooth, WiFi) and mobile

device markets.

       16.     Flexiworld has significantly contributed to the innovation of wireless devices such

as mobile phones, notebooks, PDAs, digital cameras, wireless television, wireless printers, and

wireless audio devices, etc.

       17.     Flexiworld was voted the best early stage company in the Pacific Northwest in

2002 and Flexiworld’s business plan was also voted, consecutively, as the top 2 among the “Ten

Best” in 2002 and in 2003 by the Business Journal in Silicon Valley, USA.

       18.     Flexiworld’s innovative work and results have been widely recognized in the

industry. The company’s patents have been repeatedly forward cited by major technology

companies worldwide, including by Amazon.

       19.     Flexiworld develops wireless applications and embedded solutions for the short-

range wireless and mobile device market.

       20.     William H. Chang, one of the named co-inventors on the Patents-in-Suit, is the

founder and President of Flexiworld. Mr. Chang has been granted over 77 United States patents

and over 91 patents worldwide on his inventions.

       21.     Christina Ying Liu, one of the named co-inventors on the Patents-in-suit, is a

Flexiworld shareholder. Ms. Liu has been granted over 60 United States patents and over 70

patents worldwide on her inventions.

       22.     This cause of action asserts infringement of United States Patent Nos. 8,332,521

(“the ’521 Patent”), 8,989,064 (“the ’064 Patent”), 9,110,622 (“the ’622 Patent”), 10,133,527




ORIGINAL COMPLAINT                                                                     Page 4 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 5 of 22




(“the ’527 Patent”), 10,140,072 (“the ’072 Patent”), 10,162,596 (“the ’596 Patent”), 10,387,087

(“the ’087 Patent”), 10,481,846 (“the ’846 Patent”), 10,489,096 (“the ’096 Patent”), and

10,642,576 (“the ’576 Patent”) (collectively, the “Patents-in-Suit”).

       The ʼ521 Patent

       23.     The ’521 Patent, entitled “Internet-pad specification, the internet-pad specification

may include a touch sensitive screen, a digital camera, a document application, icons over the

touch sensitive screen for user selection, a wireless communication unit for wireless

connectivity, a digital content application for playing digital content, and an operating system

supporting application programming interface,” duly and legally issued on December 11, 2012,

from U.S. Patent Application No. 12/903,048, filed on October 12, 2010, naming William Ho

Chang and Christina Ying Liu as the inventors. A true and correct copy of the ’521 Patent is

attached hereto as Exhibit 1 and is incorporated by reference.

       24.     The ’521 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       25.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’521 Patent.

       26.     An assignment of the ’521 Patent from inventors Chang and Liu to Flexiworld is

recorded at the United States Patent and Trademark Office (“PTO”) at Reel/Frame 026177/0419.

       27.     Flexiworld has standing to sue for infringement of the ’521 Patent.

       The ʼ064 Patent

       28.     The ’064 Patent, entitled “Wireless controller wire connectable to output devices

such as televisions for accessing digital content and for wireless communication with mobile

information apparatus,” duly and legally issued on March 24, 2015, from U.S. Patent Application

No. 11/929,445, filed on October 30, 2007, naming William Ho Chang and Christina Ying Liu as




ORIGINAL COMPLAINT                                                                      Page 5 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 6 of 22




the inventors. A true and correct copy of the ’064 Patent is attached hereto as Exhibit 2 and is

incorporated by reference.

       29.     The ’064 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       30.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’064 Patent.

       31.     An assignment of the ’064 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 029112/0430.

       32.     Flexiworld has standing to sue for infringement of the ’064 Patent.

       The ʼ622 Patent

       33.     The ’622 Patent, entitled “Internet-Pads that include a digital camera, a touch

sensitive screen interface, and support for voice activated commands,” duly and legally issued on

August 18, 2015, from U.S. Patent Application No. 13/710,306, filed on December 10, 2012,

naming William Ho Chang and Christina Ying Liu as the inventors. A true and correct copy of

the ’622 Patent is attached hereto as Exhibit 3 and is incorporated by reference.

       34.     The ’622 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       35.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’622 Patent.

       36.     An assignment of the ’622 Patent from inventors Chang and Liu to Flexiworld is

at the PTO at Reel/Frame 029839/0535.

       37.     Flexiworld has standing to sue for infringement of the ’622 Patent.

       The ʼ527 Patent

       38.     The ’527 Patent, entitled “Wireless devices that communicate, via short range

wireless communication, with a mobile client device for establishing services of the wireless




ORIGINAL COMPLAINT                                                                      Page 6 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 7 of 22




device with a server over the internet,” duly and legally issued on November 20, 2018, from U.S.

Patent Application No. 15/358,982, filed on November 22, 2016, naming William Ho Chang and

Christina Ying Liu as the inventors. A true and correct copy of the ʼ527 Patent is attached hereto

as Exhibit 4 and is incorporated by reference.

       39.     The ’527 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       40.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’527 Patent.

       41.     An assignment of the ’527 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 042385/0202.

       42.     Flexiworld has standing to sue for infringement of the ’527 Patent.

       The ʼ072 Patent

       43.     The ’072 Patent, entitled “Sound output system or internet appliance that supports

voice activated commands, and that plays audio data received from a service over a network,”

duly and legally issued on November 27, 2018, from U.S. Patent Application No. 15/494,297,

filed on April 21, 2017, naming William Ho Chang and Christina Ying Liu as the inventors. A

true and correct copy of the ’072 Patent is attached hereto as Exhibit 5 and is incorporated by

reference.

       44.     The ’072 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       45.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’072 Patent.

       46.     An assignment of the ’072 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 042385/0202.

       47.     Flexiworld has standing to sue for infringement of the ’072 Patent.




ORIGINAL COMPLAINT                                                                      Page 7 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 8 of 22




       The ʼ596 Patent

       48.     The ’596 Patent, entitled “Portable electronic device configured to receive voice

activated commands and to wirelessly manage or drive an output device,” duly and legally issued

on December 25, 2018, from U.S. Patent Application No. 15/201,194, filed on July 1, 2016,

naming William Ho Chang and Christina Ying Liu as the inventors. A true and correct copy of

the ’596 Patent is attached hereto as Exhibit 6 and is incorporated by reference.

       49.     The ’596 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       50.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’596 Patent.

       51.     An assignment of the ’596 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 039815/0200.

       52.     Flexiworld has standing to sue for infringement of the ’596 Patent.

       The ʼ087 Patent

       53.     The ’087 Patent, entitled “Output systems or audio output devices that include an

interface operable by a user to initiate wireless discovery for establishing wireless connections

with mobile devices,” duly and legally issued on August 20, 2019, from U.S. Patent Application

No. 15/614,441, filed on June 5, 2017, naming William Ho Chang and Christina Ying Liu as the

inventors. A true and correct copy of the ’087 Patent is attached hereto as Exhibit 7 and is

incorporated by reference.

       54.     The ’087 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       55.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’087 Patent.




ORIGINAL COMPLAINT                                                                      Page 8 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 9 of 22




       56.     An assignment of the ’087 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 043035/0205.

       57.     Flexiworld has standing to sue for infringement of the ’087 Patent.

       The ʼ846 Patent

       58.     The ’846 Patent, entitled “Software applications and information apparatus for

printing over air or for printing over a network,” duly and legally issued on November 19, 2019,

from U.S. Patent Application No. 15/697,247, filed on September 6, 2017, naming William Ho

Chang and Christina Ying Liu as the inventors. A true and correct copy of the ’846 Patent is

attached hereto as Exhibit 8 and is incorporated by reference.

       59.     The ’846 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       60.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’846 Patent.

       61.     An assignment of the ’846 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 044174/0659.

       62.     Flexiworld has standing to sue for infringement of the ’846 Patent.

       The ʼ096 Patent

       63.     The ’096 Patent, entitled “Information apparatus and application for receiving

digital content from a digital content service over the internet and for playing at least part of the

received digital content at an output device,” duly and legally issued on November 26, 2019,

from U.S. Patent Application No. 15/787,067, filed on October 18, 2017, naming William Ho

Chang and Christina Ying Liu as the inventors. A true and correct copy of the ’096 Patent is

attached hereto as Exhibit 9 and is incorporated by reference.

       64.     The ’096 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                        Page 9 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 10 of 22




       65.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’096 Patent.

       66.     An assignment of the ’096 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 045907/0890.

       67.     Flexiworld has standing to sue for infringement of the ’096 Patent.

       The ʼ576 Patent

       68.     The ’576 Patent, entitled “Mobile information apparatus that includes wireless

communication circuitry for discovery of an output device for outputting digital content at the

wirelessly discovered output device,” duly and legally issued on May 5, 2020, from U.S. Patent

Application No. 16/229,896, filed on December 21, 2018, naming William Ho Chang and

Christina Ying Liu as the inventors. A true and correct copy of the ’576 Patent is attached hereto

as Exhibit 10 and is incorporated by reference.

       69.     The ’576 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       70.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’576 Patent.

       71.     An assignment of the ’576 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 039816/0200.

       72.     Flexiworld has standing to sue for infringement of the ’576 Patent.

       73.     Amazon has not obtained a license to any of the Patents-in-Suit.

       74.     Amazon does not have Flexiworld’s permission to make, use, sell, offer to sell, or

import products that are covered by one or more claims of any of the Patents-in-Suit.

       75.     Amazon needs to obtain a license to the Patents-in-Suit and cease its ongoing

infringement of Flexiworld’s patent rights.

                                 GENERAL ALLEGATIONS


ORIGINAL COMPLAINT                                                                      Page 10 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 11 of 22




       76.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

products as claimed in each of the Patents-in-Suit.

       77.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

headphones / ear buds that infringe at least one claim of one or more of the Patents-in-Suit,

including but not limited to Amazon’s Echo Buds product (hereinafter, collectively, “Echo

Buds”).

       78.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

Echo products that infringe at least one claim of one or more of the Patents-in-Suit, including but

not limited to Amazon’s Echo, Echo Plus, and/or Echo Dot products (hereinafter, collectively.

“Echo Devices”).

       79.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

Echo Show products that infringe at least one claim of one or more of the Patents-in-Suit,

including but not limited to Amazon’s Echo Show, Echo Show 5, and/or Echo Show 8 products

(hereinafter, collectively, “Echo Show Devices”).

       80.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

Fire tablet products that infringe at least one claim of one or more of the Patents-in-Suit,

including but not limited to its Fire HD 6, Fire HD 7, Fire HDX 8.9, Fire 7, Fire HD 8, and/or

Fire HD 10 products (hereinafter, collectively, “Fire Tablets”).

       81.     Amazon makes, uses, sells, offers to sell, and/or imports into the United States

Fire tablet products that infringe at least one claim of one or more of the Patents-in-Suit,

including but not limited to its Fire TV Stick, Fire TV Stick 4K, and/or Fire TV Cube products

(hereinafter, collectively, “Fire TV Devices”).




ORIGINAL COMPLAINT                                                                     Page 11 of 22
             Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 12 of 22




       82.     Amazon has infringed and continues to infringe (literally and/or under the

doctrine of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives,

or intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States its

Echo Buds, Echo Devices, Echo Show Devices, Fire Tablets, and/or Fire TV Devices

(collectively “the Accused Products”).

       83.     Amazon’s customers have directly infringed and continue to directly infringe the

Patents-in-Suit by using the Accused Products purchased from Amazon. Through its product

manuals and/or sales and marketing activities, Amazon solicits, instructs, encourages, and aids

and abets its customers to purchase and use the Accused Products in an infringing way.

       84.     Amazon has knowledge of the Patents-in-Suit at least as of the filing of this

lawsuit.

       85.     Amazon’s ongoing actions are with specific intent to cause infringement of one or

more claims of each of the Patents-in-Suit.

       86.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of Amazon’s specific intent and/or willful

blindness with respect to infringement.

       87.     Flexiworld has been and continues to be damaged as a result of Amazon’s

infringing conduct. Amazon is therefore liable to Flexiworld in an amount that adequately

compensates Flexiworld for Amazon’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       88.     Amazon markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with the Accused Products. Accordingly,




ORIGINAL COMPLAINT                                                                       Page 12 of 22
              Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 13 of 22




Flexiworld is entitled to collect damages from Amazon for convoyed sales of certain non-

patented items.

        89.     Amazon failed to obtain permission from Flexiworld to make, use, sell, offer to

sell, or import products incorporating the inventions claimed in the Patents-in-Suit including, but

not limited to, the Accused Products.

        90.     Attached hereto are Exhibits 11-20, and incorporated herein by reference, are

representative claim charts detailing how the exemplar Accused Products have, and continue to,

infringe the Patents-in-Suit.

        91.     For each count of infringement listed below, Flexiworld incorporates and re-states

the allegations contained in the preceding paragraphs above, including these General

Allegations, as if fully set forth in each count of infringement.

                    COUNT I – INFRINGEMENT OF THE ’521 PATENT

        92.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

        93.     Amazon has and continues to directly infringe one or more claims of the ’521

Patent, including, for example, claim 15, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire Tablets.

        94.     Additionally, Amazon is indirectly infringing the ’521 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire Tablets and/or by instructing

customers how to use the Fire Tablets in a way that directly infringes at least claim 15 of the

’521 Patent.

        95.     Amazon has had actual knowledge of the ’521 Patent since at least service of this

lawsuit.




ORIGINAL COMPLAINT                                                                     Page 13 of 22
              Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 14 of 22




       96.      Amazon’s ongoing actions represent a specific intent to induce infringement of at

least claim 15 of the ’521 Patent.

       97.      An exemplary claim chart demonstrating Amazon’s infringement of the ’521

Patent is attached as Exhibit 11 and incorporated herein by reference.

       98.      As a result of Amazon’s infringement of the ’521 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                   COUNT II – INFRINGEMENT OF THE ’064 PATENT

       99.      Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

       100.     Amazon has and continues to directly infringe one or more claims of the ’064

Patent, including, for example, claim 15, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire TV Devices.

       101.     Additionally, Amazon is indirectly infringing the ’064 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire TV Devices and/or by

instructing customers how to use the Fire TV Devices in a way that directly infringes at least

claim 15 of the ’064 Patent.

       102.     Amazon has had actual knowledge of the ’064 Patent since at least service of this

lawsuit.

       103.     An exemplary claim chart demonstrating Amazon’s infringement of the ’064

Patent is attached as Exhibit 12 and incorporated herein by reference.

       104.     As a result of Amazon’s infringement of the ’064 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.


ORIGINAL COMPLAINT                                                                    Page 14 of 22
               Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 15 of 22




                    COUNT III – INFRINGEMENT OF THE ’622 PATENT

        105.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

        106.     Amazon has and continues to directly infringe one or more claims of the ’622

Patent, including, for example, claim 15, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire Tablets.

        107.     Additionally, Amazon is indirectly infringing the ’622 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire Tablets and/or by instructing

customers how to use the Fire Tablets in a way that directly infringes at least claim 15 of the

’622 Patent.

        108.     Amazon has had actual knowledge of the ’622 Patent since at least service of this

lawsuit.

        109.     An exemplary claim chart demonstrating Amazon’s infringement of the ’622

Patent is attached as Exhibit 13 and incorporated herein by reference.

        110.     As a result of Amazon’s infringement of the ’622 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                    COUNT IV – INFRINGEMENT OF THE ’527 PATENT

        111.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

        112.     Amazon has and continues to directly infringe one or more claims of the ’527

Patent, including, for example, claim 8, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Echo Devices.




ORIGINAL COMPLAINT                                                                    Page 15 of 22
              Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 16 of 22




       113.     Additionally, Amazon is indirectly infringing the ’527 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Echo Devices and/or by

instructing customers how to use the Echo Devices in a way that directly infringes at least claim

8 of the ’527 Patent.

       114.     Amazon has had actual knowledge of the ’527 Patent since at least service of this

lawsuit.

       115.     An exemplary claim chart demonstrating Amazon’s infringement of the ’527

Patent is attached as Exhibit 14 and incorporated herein by reference.

       116.     As a result of Amazon’s infringement of the ’527 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                   COUNT V – INFRINGEMENT OF THE ’072 PATENT

       117.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

       118.     Amazon has and continues to directly infringe one or more claims of the ’072

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Echo Devices.

       119.     Additionally, Amazon is indirectly infringing the ’072 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Echo Devices and/or by

instructing customers how to use the Echo Devices in a way that directly infringes at least claim

1 of the ’072 Patent.

       120.     Amazon has had actual knowledge of the ’072 Patent since at least service of this

lawsuit.




ORIGINAL COMPLAINT                                                                    Page 16 of 22
               Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 17 of 22




        121.     An exemplary claim chart demonstrating Amazon’s infringement of the ’072

Patent is attached as Exhibit 15 and incorporated herein by reference.

        122.     As a result of Amazon’s infringement of the ’072 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                    COUNT VI – INFRINGEMENT OF THE ’596 PATENT

        123.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

        124.     Amazon has and continues to directly infringe one or more claims of the ’596

Patent, including, for example, claim 14, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire Tablets.

        125.     Additionally, Amazon is indirectly infringing the ’596 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire Tablets and/or by instructing

customers how to use the Fire Tablets in a way that directly infringes at least claim 14 of the

’596 Patent.

        126.     Amazon has had actual knowledge of the ’596 Patent since at least service of this

lawsuit.

        127.     An exemplary claim chart demonstrating Amazon’s infringement of the ’596

Patent is attached as Exhibit 16 and incorporated herein by reference.

        128.     As a result of Amazon’s infringement of the ’596 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                   COUNT VII – INFRINGEMENT OF THE ’087 PATENT

        129.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.


ORIGINAL COMPLAINT                                                                    Page 17 of 22
                 Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 18 of 22




          130.     Amazon has and continues to directly infringe one or more claims of the ’087

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Echo Buds.

          131.     Additionally, Amazon is indirectly infringing the ’087 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Echo Buds and/or by instructing

customers how to use the Echo Buds in a way that directly infringes at least claim 1 of the ’087

Patent.

          132.     Amazon has had actual knowledge of the ’087 Patent since at least service of this

lawsuit.

          133.     An exemplary claim chart demonstrating Amazon’s infringement of the ’087

Patent is attached as Exhibit 17 and incorporated herein by reference.

          134.     As a result of Amazon’s infringement of the ’087 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                     COUNT VIII – INFRINGEMENT OF THE ’846 PATENT

          135.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

          136.     Amazon has and continues to directly infringe one or more claims of the ’846

Patent, including, for example, claim 1, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire Tablets.

          137.     Additionally, Amazon is indirectly infringing the ’846 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire Tablets and/or by instructing




ORIGINAL COMPLAINT                                                                      Page 18 of 22
                 Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 19 of 22




customers how to use the Fire Tablets in a way that directly infringes at least claim 1 of the ’846

Patent.

          138.     Amazon has had actual knowledge of the ’846 Patent since at least service of this

lawsuit.

          139.     An exemplary claim chart demonstrating Amazon’s infringement of the ’846

Patent is attached as Exhibit 18 and incorporated herein by reference.

          140.     As a result of Amazon’s infringement of the ’846 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty

                      COUNT IX – INFRINGEMENT OF THE ’096 PATENT

          141.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

          142.     Amazon has and continues to directly infringe one or more claims of the ’096

Patent, including, for example, claim 12, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Echo Devices.

          143.     Additionally, Amazon is indirectly infringing the ’096 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Echo Devices and/or by

instructing customers how to use the Echo Devices in a way that directly infringes at least claim

12 of the ’096 Patent.

          144.     Amazon has had actual knowledge of the ’096 Patent since at least service of this

lawsuit.

          145.     An exemplary claim chart demonstrating Amazon’s infringement of the ’096

Patent is attached as Exhibit 19 and incorporated herein by reference.




ORIGINAL COMPLAINT                                                                      Page 19 of 22
               Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 20 of 22




        146.     As a result of Amazon’s infringement of the ’096 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                    COUNT X – INFRINGEMENT OF THE ’576 PATENT

        147.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 91.

        148.     Amazon has and continues to directly infringe one or more claims of the ’576

Patent, including, for example, claim 15, in violation of 35 U.S.C. § 271(a) by making, using,

selling, offering for sale, and/or importing into the United States infringing products including,

but not limited to, its Fire Tablets.

        149.     Additionally, Amazon is indirectly infringing the ’576 Patent in violation of 35

U.S.C. § 271(b) at least by inducing customers to purchase the Fire Tablets and/or by instructing

customers how to use the Fire Tablets in a way that directly infringes at least claim 15 of the

’576 Patent.

        150.     Amazon has had actual knowledge of the ’576 Patent since at least service of this

lawsuit.

        151.     An exemplary claim chart demonstrating Amazon’s infringement of the ’576

Patent is attached as Exhibit 20 and incorporated herein by reference.

        152.     As a result of Amazon’s infringement of the ’576 Patent, Flexiworld has suffered

and is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C.

§ 284, but in no event less than a reasonable royalty.

                                 DEMAND FOR A JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Flexiworld demands a trial

by jury on all issues triable of right by a jury.

                                        PRAYER FOR RELIEF


ORIGINAL COMPLAINT                                                                    Page 20 of 22
            Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 21 of 22




       WHEREFORE, Flexiworld respectfully requests that this Court enter judgment in its

favor and grant the following relief:

       a.      A judgment that Amazon has directly and/or indirectly infringed one or more
               claims of each of the Patents-in-Suit;

       b.      A judgment and order requiring Amazon to pay Flexiworld past and future
               damages under 35 U.S.C. § 284, including for supplemental damages arising from
               any continuing post-verdict infringement for the time between trial and entry of
               the final judgment with an accounting, as needed, as provided by 35 U.S.C. § 284;

       c.      A judgment and order requiring Amazon to pay Flexiworld reasonable ongoing
               royalties on a going-forward basis after final judgment;

       d.      A judgment and order requiring Amazon to pay Flexiworld pre-judgment and
               post-judgment interest on the damages award;

       e.      A judgment and order requiring Amazon to pay Flexiworld’s costs; and

       f.      Such other and further relief as the Court may deem just and proper.




ORIGINAL COMPLAINT                                                                    Page 21 of 22
           Case 6:20-cv-00553 Document 1 Filed 06/22/20 Page 22 of 22




Dated: June 22, 2020                      Respectfully submitted,


                                          ___________________________
                                          ERIC M. ALBRITTON
                                          STATE BAR NO. 00790215
                                          ANDREW J. WRIGHT
                                          STATE BAR NO. 24063927
                                          NELSON BUMGARDNER ALBRITTON PC
                                          3131 West 7th Street, Suite 300
                                          Fort Worth, Texas 76107
                                          817.377.9111 (telephone)
                                          903.758.7397 (facsimile)
                                          ema@nbafirm.com
                                          andrew@nbafirm.com

                                          TIMOTHY E. GROCHOCINSKI
                                          ILLINOIS BAR NO. 6295055
                                          JOSEPH P. OLDAKER
                                          ILLINOIS BAR NO. 6295319
                                          NELSON BUMGARDNER ALBRITTON PC
                                          15020 S. Ravinia Avenue, Suite 29
                                          Orland Park, Illinois 60462
                                          708.675.1974 (telephone)
                                          tim@nbafirm.com
                                          joseph@nbafirm.com

                                          COUNSEL FOR PLAINTIFF
                                          FLEXIWORLD TECHNOLOGIES, INC.




ORIGINAL COMPLAINT                                                      Page 22 of 22
